                             UNITED STATES DISTRICT COURT
                                       FOR THE
                                 DISTRICT OF VERMONT

UNITED STATES OF AMERICA,                        )
                                                 )
       v.                                        )   Docket No. 2:20-mj-46-1
                                                 )
ALAA ABDULSALAM ARIF,                            )
     Defendant                                   )

                       JOINT MOTION TO EXTEND TIME FOR
                    THE RETURN AND FILING OF AN INDICTMENT

       NOW COMES the United States of America, by and through its attorney, Christina E.

Nolan, United States Attorney for the District of Vermont, and the defendant ALAA

ABDULSALAM ARIF, by and through his attorney Jason Sawyer, Esq., and jointly move to

extend the time for the return and filing of an indictment by an additional one hundred and eighty

(180) days.

       Under the Speedy Trial Act, an “information or indictment charging an individual with

the commission of an offense shall be filed within thirty days from the date on which such

individual was arrested . . . .” 18 U.S.C. § 3161(b). The thirty-day clock may be tolled for

periods of excludable delay enumerated in the Speedy Trial Act. 18 U.S.C. § 3161(h). Among

those periods of excludable delay, the court may toll the thirty-day clock during “[a]ny period of

delay during which prosecution is deferred by the attorney for the Government pursuant to

written agreement with the defendant, with approval of the court, for the purpose of allowing the

defendant to demonstrate his good conduct.” 18 U.S.C. § 3161(h)(2).

       The defendant and the United States have conferred about the case and the circumstances

of the charge in the criminal complaint. The defendant is currently on pretrial release subject to




                                                 1
conditions of supervision, and the United States is unaware of any violations of those conditions

during the pendency of the case. Provided the defendant continues to fulfill the conditions of his

pretrial release, and provided no further information about the circumstances underlying the

charged conduct comes to the attention of the United States, the parties anticipate resolving the

case without further proceedings at the conclusion of the extended period for indictment. The

parties request that this joint filing be considered a written agreement within the scope of Title

18, United States Code, Section 3161(h)(2).

       The criminal complaint charging the defendant in this case was filed on April 15, 2020,

and the defendant made his initial appearance via telephone on June 3, 2020. Pursuant to

unopposed motions of the United States, to which the defendant stipulated, the period for

indictment was previously extended twice by the Court—by thirty days in each iteration.

Presently, an indictment would therefore be due on August 24, 2020. The parties now seek to

extend that period by six months (180 days), such that the filing of an information or indictment

would due by February 20, 2021.

       For the foregoing reasons, the parties respectfully request that the Court, in the interests

of justice, extend the time for the return and filing of an indictment by one hundred and eighty

days from the date on which an indictment would currently be due, pursuant to 18 U.S.C. §

3161(h)(2).




                                                 2
Dated at Burlington, in the District of Vermont, on August 18, 2020.

                                            Respectfully submitted,

                                            UNITED STATES OF AMERICA

                                            CHRISTINA E. NOLAN
                                            United States Attorney

                                     By:    /s/ Matthew J. Lasher
                                            MATTHEW J. LASHER
                                            Assistant United States Attorney
                                            11 Elmwood Avenue
                                            Burlington, VT 05401
                                            (802) 951-6725
                                            matthew.lasher@usdoj.gov



                                            /s/ Jason J. Sawyer
                                            JASON J. SAWYER, Esq.
                                            Sawyer Legal
                                            110 Main St., Suite 3A
                                            Burlington, VT 05401
                                            802-658-6669
                                            jason@sawyerlegal.com
                                            Counsel for Alaa Abdulsalam Arif




                                        3
